[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Shine v. Ohio Dept. of Rehab. & Corr., Slip Opinion No. 2022-Ohio-3624.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-3624
       THE STATE EX REL . SHINE, APPELLANT , v. OHIO DEPARTMENT OF
                   REHABILITATION AND CORRECTION, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as State ex rel. Shine v. Ohio Dept. of Rehab. & Corr., Slip
                             Opinion No. 2022-Ohio-3624.]
Mandamus—Inmate lacked a clear legal right to have his second parole hearing
        take place four years sooner than the time provided in Ohio Adm.Code
        5120:1-1-10(B)(2)—Court of appeals’ dismissal of complaint for failure to
        state a claim upon which relief can be granted affirmed.
    (No. 2022-0063—Submitted August 2, 2022—Decided October 13, 2022.)
      APPEAL from the Court of Appeals for Franklin County, No. 21AP-163,
                                      2021-Ohio-4459.
                                   __________________
        Per Curiam.
        {¶ 1} Appellant, Michael Shine, a prison inmate, was denied parole in May
2018. He sought a writ of mandamus ordering appellee, the Ohio Department of
                             SUPREME COURT OF OHIO




Rehabilitation and Correction (“DRC”), to reschedule his next parole hearing for a
date four years earlier than the March 2028 date set by the parole board because,
he claims, his first parole hearing was four years too late. The Tenth District Court
of Appeals dismissed Shine’s complaint for failure to state a claim upon which
mandamus relief can be granted. We affirm.
             FACTUAL AND PROCEDURAL BACKGROUND
       {¶ 2} Shine pleaded guilty to federal crimes in the United States District
Court for the Northern District of Ohio and was sentenced on July 28, 1999, to 262
months in federal prison, with credit for time served. On August 6, 1999, Shine
was convicted in the Cuyahoga County Court of Common Pleas of murder and
attempted murder, and for those offenses, he was sentenced to 15 years to life in
prison. The state court ordered Shine’s sentence to run concurrently with his
federal sentence. Shine was in the custody of the Federal Bureau of Prisons from
September 17, 1999, until November 2, 2017, when he was transferred to DRC’s
custody.
       {¶ 3} DRC held Shine’s first parole hearing on May 17, 2018. Before
scheduling the hearing, the parole board had determined that February 2018 was
Shine’s first statutory parole-eligibility date. The parole board denied Shine parole
after the May 17 hearing and scheduled his next parole hearing for March 2028.
       {¶ 4} Shine commenced this mandamus action in the court of appeals in
April 2021. He alleges that the parole board erroneously determined that February
2018 was the date of his first eligibility for parole. Because his minimum term of
incarceration for the state convictions was 15 years, Shine contends that he was
eligible for his first parole hearing in 2014. Thus, according to Shine, his first
parole hearing held on May 17, 2018, was almost four years after his initial
eligibility for parole and was therefore untimely under Ohio Adm.Code 5120:1-1-
10(A). Shine sought a writ of mandamus to order DRC to modify the date of his
next parole hearing “so that it is no more than ten (10) years from the date at which



                                         2
                                January Term, 2022




he was first eligible.” In other words, Shine requested a writ compelling DRC to
hold the second parole hearing no later than May 2024.
       {¶ 5} DRC filed a motion to dismiss Shine’s complaint under Civ.R.
12(B)(6) for failure to state a claim upon which relief can be granted. Shine
opposed the motion. The court of appeals referred the case to a magistrate, who
recommended granting DRC’s motion to dismiss. The magistrate determined that
DRC did not have a legal duty to hold a parole hearing at Shine’s first eligibility
date in 2014, because he was in federal custody at that time. The magistrate further
determined that Shine did not have a clear legal right to have his second parole
hearing held sooner than ten years after the date of his first hearing.
       {¶ 6} Shine filed objections to the magistrate’s decision. In reviewing the
objections, the court of appeals did not find it necessary to reach the question
whether DRC had a clear legal duty to hold Shine’s first parole hearing in 2014
while Shine was in federal custody. 2021-Ohio-4459, ¶ 6. Rather, the court
overruled Shine’s objections because he had “not demonstrate[d] he has a clear
legal right to have his next parole eligibility hearing occur less than ten years after
the date of his first hearing.” (Emphasis sic.) Id. The court found that under the
plain language of Ohio Adm.Code 5120:1-1-10(B)(2), “the only clear legal right
Shine has * * * is for the parole board to set a time for his next eligibility hearing
and for that time to be not more than ten years after [his first hearing].” 2021-Ohio-
4459 at ¶ 7. Accordingly, the court overruled Shine’s objections and granted
DRC’s motion to dismiss. Id. at ¶ 9.
       {¶ 7} Shine has appealed to this court as of right.
                                    ANALYSIS
       {¶ 8} To obtain a writ of mandamus, Shine must establish (1) a clear legal
right to the requested relief, (2) a clear legal duty on the part of DRC to provide it,
and (3) the lack of an adequate remedy in the ordinary course of the law. State ex
rel. Marsh v. Tibbals, 149 Ohio St.3d 656, 2017-Ohio-829, 77 N.E.3d 909, ¶ 24.



                                          3
                             SUPREME COURT OF OHIO




This court reviews de novo a court of appeals’ decision granting a motion to dismiss
a mandamus action under Civ.R. 12(B)(6). State ex rel. Martre v. Reed, 161 Ohio
St.3d 281, 2020-Ohio-4777, 162 N.E.3d 773, ¶ 8.
       {¶ 9} R.C. 2967.13(A)(1) provides that an offender sentenced to life
imprisonment for murder is eligible for parole “at the expiration of the prisoner’s
minimum term,” which in Shine’s case is 15 years. In furtherance of the statute,
Ohio Adm.Code 5120:1-1-10(A) provides that the initial hearing for a parole-
eligible inmate “shall be held on or about the date when the prisoner becomes
eligible for parole.”    Despite what Shine calls the “clear and compelling
instructions” of the statute and administrative code, Shine contends that the first
parole hearing held for him in May 2018 was nearly four years too late. And even
though Shine concedes that no relief could remedy the untimely parole hearing four
years ago, he contends that relief can be granted “by deducting the four-year delay
from the ten-year term Mr. Shine must wait until his second parole hearing.” Thus,
he argues that the court of appeals erroneously dismissed his mandamus complaint.
       {¶ 10} Shine’s argument is without merit. As he acknowledges, Ohio
Adm.Code 5120:1-1-10(B)(2) states that when parole is denied, the time until the
next hearing “shall not be more than ten years after the date of the hearing.” In this
case, Shine was denied parole following a hearing held on May 17, 2018, and his
next parole hearing has been scheduled for March 2028. This time frame comports
with Ohio Adm.Code 5120:1-1-10(B)(2).
       {¶ 11} As the court of appeals correctly noted, the crux of Shine’s argument
is that his second parole hearing should take place four years earlier than currently
scheduled because his initial parole hearing was four years too late. See 2021-Ohio-
4459 at ¶ 8. But even if we assume that Shine’s first parole hearing was four years
late—an issue we need not decide—that fact would not give him a clear legal right
to have his second parole hearing take place four years sooner than the time
provided in Ohio Adm.Code 5120:1-1-10(B)(2).             Shine cites no statute or



                                          4
                                January Term, 2022




administrative regulation that would compel DRC to schedule his second parole
hearing any sooner than ten years after his first.
       {¶ 12} For these reasons, the court of appeals correctly dismissed Shine’s
complaint for failure to state a valid claim for mandamus relief.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                _________________
       Patituce & Associates, L.L.C., Joseph C. Patituce, and Megan M. Patituce,
for appellant.
       Dave Yost, Attorney General, and Salvatore P. Messina and Kelly Becker,
Assistant Attorneys General, for appellee.
                                _________________




                                          5